
	
		I
		112th CONGRESS
		1st Session
		H. R. 2880
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2011
			Mr. Tierney (for
			 himself, Mr. Honda,
			 Mr. Cummings,
			 Mr. Welch,
			 Mr. Lynch,
			 Mr. Quigley,
			 Mr. Kucinich,
			 Mr. Carnahan,
			 Mr. McGovern,
			 Ms. Lee of California,
			 Mr. Johnson of Georgia,
			 Mr. Garamendi,
			 Mr. Markey,
			 Ms. Pingree of Maine, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Armed Services and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Office of the Special Inspector General
		  for Overseas Contingency Operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Contingency Operation and Emergency
			 Oversight Act of 2011.
		2.Special Inspector
			 General for overseas contingency operations
			(a)PurposesThe purposes of this section are as
			 follows:
				(1)To provide for the independent and
			 objective conduct and supervision of audits and investigations relating to the
			 programs and operations funded with amounts appropriated or otherwise made
			 available for overseas contingency operations.
				(2)To provide for the
			 independent and objective leadership and coordination of, and recommendations
			 on, policies designed to—
					(A)promote economy,
			 efficiency, and effectiveness in the administration of the programs and
			 operations described in paragraph (1); and
					(B)prevent and detect
			 waste, fraud, and abuse in such programs and operations.
					(3)To provide for an
			 independent and objective means of keeping the Secretary of State, the
			 Secretary of Defense, and the Administrator of the United States Agency for
			 International Development fully and currently informed about problems and
			 deficiencies relating to the administration of such programs and operations and
			 the necessity for and progress on corrective action.
				(b)Office of
			 Inspector GeneralThere is
			 hereby established the Office of the Special Inspector General for Overseas
			 Contingency Operations to carry out the purposes of subsection (a).
			(c)Appointment of
			 Inspector General; Removal
				(1)AppointmentThe head of the Office of the Special
			 Inspector General for Overseas Contingency Operations is the Special Inspector
			 General for Overseas Contingency Operations, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(2)QualificationsThe
			 appointment of the Special Inspector General shall be made without regard to
			 political affiliation and solely on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations.
				(3)Deadline for
			 nominationThe nomination of an individual as Special Inspector
			 General shall be made not later than 30 days after the date of the enactment of
			 this Act.
				(4)CompensationThe annual rate of basic pay of the Special
			 Inspector General shall be the annual rate of basic pay provided for an
			 Inspector General under section 3(e) of the Inspector General Act of 1978 (5
			 U.S.C. App.).
				(5)Prohibition on
			 political activitiesFor
			 purposes of section 7324 of title 5, United States Code, the Special Inspector
			 General shall not be considered an employee who determines policies to be
			 pursued by the United States in the nationwide administration of Federal law.
				(6)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
				(d)Assistant
			 Inspectors GeneralThe
			 Special Inspector General shall, in accordance with applicable laws and
			 regulations governing the civil service—
				(1)appoint an Assistant Special Inspector
			 General for Auditing who shall have the responsibility for supervising the
			 performance of auditing activities relating to programs and operations
			 supported by amounts appropriated or otherwise made available for overseas
			 contingency operations; and
				(2)appoint an
			 Assistant Special Inspector General for Investigations who shall have the
			 responsibility for supervising the performance of investigative activities
			 relating to such programs and operations.
				(e)Supervision
				(1)In
			 generalExcept as provided in
			 paragraph (2), the Special Inspector General shall report directly to, and be
			 under the general supervision of, the Secretary of State and the Secretary of
			 Defense.
				(2)Independence to
			 conduct investigations and auditsAn officer of the Department of Defense or
			 the Department of State may not prevent or prohibit the Special Inspector
			 General from initiating, carrying out, or completing any audit or investigation
			 related to amounts appropriated or otherwise made available for overseas
			 contingency operations or from issuing any subpoena during the course of any
			 such audit or investigation.
				(f)Duties
				(1)Oversight of
			 overseas contingency operationsIt shall be the duty of the Special
			 Inspector General to conduct, supervise, and coordinate audits and
			 investigations of the treatment, handling, and expenditure of amounts
			 appropriated or otherwise made available for overseas contingency operations,
			 and of the programs, operations, and contracts carried out utilizing such
			 funds, including the following:
					(A)The oversight and accounting of the
			 obligation and expenditure of such funds.
					(B)The monitoring and
			 review of overseas contingency operation activities funded by such
			 funds.
					(C)The monitoring and
			 review of contracts funded by such funds.
					(D)The monitoring and
			 review of the transfer of such funds and associated information between and
			 among departments, agencies, and entities of the United States and private and
			 nongovernmental entities.
					(E)The maintenance of
			 records on the use of such funds to facilitate future audits and investigations
			 of the use of such funds.
					(F)The investigation
			 of overpayments such as duplicate payments or duplicate billing and any
			 potential unethical or illegal actions of Federal employees, contractors, or
			 affiliated entities and the referral of such reports, as necessary, to the
			 Department of Justice to ensure further investigations, prosecutions, recovery
			 of further funds, or other remedies.
					(2)Other duties
			 related to oversightThe Special Inspector General shall
			 establish, maintain, and oversee such systems, procedures, and controls as the
			 Special Inspector General considers appropriate to discharge the duties under
			 paragraph (1).
				(3)Oversight in
			 response to emergencies, destabilization, armed conflict or other
			 circumstances
					(A)Audit and
			 investigative authorityThe
			 Special Inspector General shall, in addition to the other responsibilities and
			 authorities of the Special Inspector General under this section, conduct,
			 supervise, and coordinate audits and investigations of the treatment, handling,
			 and expenditure of amounts appropriated or otherwise made available for the
			 activities described in subparagraph (B), and of the programs, operations, and
			 contracts carried out utilizing such funds (including the oversight and
			 accounting of the obligation and expenditure of such funds).
					(B)Activities
			 describedThe activities
			 described in this paragraph are activities funded or undertaken, outside of the
			 United States, by the Department of Defense and either the Department of State
			 or the United States Agency for International Development—
						(i)to build or rebuild physical
			 infrastructure;
						(ii)to establish, reestablish, strengthen, or
			 otherwise provide for a political, security, or societal institution;
						(iii)to provide
			 products or services to the people of a foreign country;
						(iv)in response to emergencies,
			 destabilization, armed conflict, or circumstances otherwise necessitating
			 stabilization or reconstruction operations; or
						(v)where a rapid
			 response by the United States is required or anticipated to be required.
						(4)Duties and
			 responsibilities under the Inspector General Act of 1978In
			 addition to the duties specified in paragraphs (1), (2), and (3) the Special
			 Inspector General shall also have the duties and responsibilities of inspectors
			 general under the Inspector General Act of 1978.
				(5)Coordination of
			 effortsIn carrying out the
			 duties, responsibilities, and authorities of the Special Inspector General
			 under this section, the Special Inspector General shall coordinate with, and
			 receive the cooperation of each of the following:
					(A)The Inspector General of the Department of
			 Defense.
					(B)The Inspector
			 General of the Department of State.
					(C)The Inspector
			 General of the United States Agency for International Development.
					(g)Powers and
			 authorities
				(1)Authorities
			 under the Inspector General Act of 1978In carrying out the duties specified in
			 subsection (f), the Special Inspector General shall have the authorities
			 provided in section 6 of the Inspector General Act of 1978.
				(2)Audit
			 standardsThe Special
			 Inspector General shall carry out the duties specified in subsection (f)(1) in
			 accordance with section 4(b)(1) of the Inspector General Act of 1978.
				(h)Personnel,
			 Facilities, and Other Resources
				(1)Personnel
					(A)In
			 generalThe Special Inspector
			 General may select, appoint, and employ such officers and employees as may be
			 necessary for carrying out the duties of the Special Inspector General, subject
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title, relating to classification and General Schedule pay
			 rates. The Special Inspector General shall reduce the number of officers and
			 employees after the conclusion of a contingency operation if the Special
			 Inspector General determines such officers and employees are no longer
			 necessary for carrying out the duties of the Special Inspector General.
					(B)Additional
			 personnel authority
						(i)In
			 generalSubject to clause
			 (ii), the Special Inspector General may exercise the authorities of subsections
			 (b) through (i) of section 3161 of title 5, United States Code (to the same
			 extent and in the same manner as an organization described under subsection (a)
			 of that section).
						(ii)Periods of
			 appointmentIn exercising the employment authorities under
			 subsection (b) of section 3161 of title 5, United States Code, as provided
			 under clause (i) of this subparagraph, paragraph (2) of such subsection (b)
			 (relating to periods of appointments) shall not apply.
						(2)Reemployment
			 authoritiesThe provisions of section 9902(g) of title 5, United
			 States Code, shall apply with respect to the Office of the Special Inspector
			 General for Overseas Contingency Operations. For purposes of the preceding
			 sentence, such provisions shall be applied—
					(A)by substituting
			 the Office of the Special Inspector General for Overseas Contingency
			 Operations for the Department of Defense each place it
			 appears;
					(B)by substituting
			 Contingency Operation and Emergency
			 Oversight Act of 2011 for the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136) in
			 paragraph (2)(A) thereof; and
					(C)by substituting the Special
			 Inspector General for Overseas Contingency Operations for the
			 Secretary in paragraph (4) thereof.
					(3)Employment of
			 experts and consultantsThe Special Inspector General may obtain
			 services as authorized by section 3109 of title 5, United States Code, at daily
			 rates not to exceed the equivalent rate prescribed for grade GS–15 of the
			 General Schedule by section 5332 of such title.
				(4)Contracting
			 authorityTo the extent and
			 in such amounts as may be provided in advance by appropriations Acts, the
			 Special Inspector General may enter into contracts and other arrangements for
			 audits, studies, analyses, and other services with public agencies and with
			 private persons, and make such payments as may be necessary to carry out the
			 duties of the Special Inspector General.
				(5)ResourcesThe Secretary of State, the Secretary of
			 Defense, or the Administrator of the United States Agency for International
			 Development, as appropriate, shall provide the Special Inspector General with
			 appropriate and adequate office space at appropriate locations of the
			 Department of State, the Department of Defense, or the United States Agency for
			 International Development, as the case may be, together with such equipment,
			 office supplies, and communications facilities and services as may be necessary
			 for the operation of such offices, and shall provide necessary maintenance
			 services for such offices and the equipment and facilities located therein.
				(6)Assistance from
			 Federal agencies
					(A)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of such entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish such information or
			 assistance to the Special Inspector General.
					(B)Reporting of
			 refused assistanceWhenever
			 information or assistance requested by the Special Inspector General is, in the
			 judgment of the Special Inspector General, unreasonably refused or not
			 provided, the Special Inspector General shall report the circumstances to the
			 Secretary of State, the Secretary of Defense, or the Administrator of the
			 United States Agency for International Development, as appropriate, and to the
			 appropriate congressional committees without delay.
					(i)Reports
				(1)Quarterly
			 reports during overseas contingency operationsDuring overseas contingency operations, not
			 later than 30 days after the end of each fiscal-year quarter, the Special
			 Inspector General shall submit to the appropriate congressional committees a
			 report summarizing, for the period of that quarter and, to the extent possible,
			 the period from the end of such quarter to the time of the submission of the
			 report, the activities during such period of the Special Inspector General and
			 the activities under programs and operations funded with amounts appropriated
			 or otherwise made available for the relevant overseas contingency operation.
			 Each report shall include, for the period covered by such report, a detailed
			 statement of all obligations, expenditures, and revenues associated with the
			 relevant overseas contingency operation, including the following:
					(A)Obligations and expenditures of
			 appropriated funds.
					(B)A
			 project-by-project and program-by-program accounting of the costs incurred to
			 date for overseas contingency operations, together with the estimate of the
			 Department of Defense, the Department of State, and the United States Agency
			 for International Development, as applicable, of the costs to complete each
			 project and each program.
					(C)Revenues
			 attributable to or consisting of funds provided by foreign nations or
			 international organizations to programs and projects funded by any department
			 or agency of the United States Government, and any obligations or expenditures
			 of such revenues.
					(D)Revenues
			 attributable to or consisting of foreign assets seized or frozen that
			 contribute to programs and projects funded by any department or agency of the
			 United States Government, and any obligations or expenditures of such revenues.
					(E)Operating expenses
			 of agencies or entities receiving amounts appropriated or otherwise made
			 available for contingency contracting.
					(F)In the case of any
			 contract, grant, agreement, or other funding mechanism described in paragraph
			 (3)—
						(i)the
			 amount of the contract, grant, agreement, or other funding mechanism;
						(ii)a
			 brief discussion of the scope of the contract, grant, agreement, or other
			 funding mechanism;
						(iii)a
			 discussion of how the department or agency of the United States Government
			 involved in the contract, grant, agreement, or other funding mechanism
			 identified, and solicited offers from, potential individuals or entities to
			 perform the contract, grant, agreement, or other funding mechanism, together
			 with a list of the potential individuals or entities that were issued
			 solicitations for the offers; and
						(iv)the
			 justification and approval documents on which was based the determination to
			 use procedures other than procedures that provide for full and open
			 competition.
						(2)Annual reports
			 during non-contingenciesDuring periods in which the United States
			 is not engaged in overseas contingency operations, not later than 30 days after
			 the end of each fiscal year, the Special Inspector General shall submit to the
			 appropriate congressional committees a report summarizing, for the period of
			 that year and, to the extent possible, the period from the end of such year to
			 the time of the submission of the report, activities during such period of the
			 Special Inspector General and the activities under programs and operations
			 funded with amounts appropriated or otherwise made available for planning of
			 overseas contingency operations. Each report shall include, for the period
			 covered by such report, a detailed statement of all obligations, expenditures,
			 and revenues associated with planning of overseas contingency operations,
			 including those obligations, expenditures, and revenues listed in subparagraphs
			 (A) through (E) of paragraph (1).
				(3)Covered
			 contracts, grants, agreements, and funding mechanismsA contract, grant, agreement, or other
			 funding mechanism described in this paragraph is any major contract, grant,
			 agreement, or other funding mechanism that is entered into by any department or
			 agency of the United States Government that involves the use of amounts
			 appropriated or otherwise made available for overseas contingency
			 operations.
				(4)Public
			 availabilityThe Special
			 Inspector General shall publish on a publically available website each report
			 under paragraph (1) of this subsection.
				(5)FormEach report required under this subsection
			 shall be submitted in unclassified form, but may include a classified annex if
			 the Special Inspector General considers it necessary.
				(6)Rule of
			 constructionNothing in this
			 subsection shall be construed to authorize the public disclosure of information
			 that is—
					(A)specifically prohibited from disclosure by
			 any other provision of law;
					(B)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs; or
					(C)a part of an
			 ongoing criminal investigation.
					(j)Report
			 coordination
				(1)Submission to
			 Secretaries of State and Defense and the Administrator of the United States
			 Agency for International DevelopmentThe Special Inspector General shall also
			 submit each report required under subsection (i) to the Secretary of State, the
			 Secretary of Defense, and the Administrator of the United States Agency for
			 International Development.
				(2)Submission to
			 CongressNot later than 30
			 days after receipt of a report under paragraph (1), the Secretary of State, the
			 Secretary of Defense, or the Administrator of the United States Agency for
			 International Development may submit to the appropriate congressional
			 committees any comments on the matters covered by the report as the Secretary
			 of State, the Secretary of Defense, or the Administrator of the United States
			 Agency for International Development, as the case may be, considers
			 appropriate. Any comments on the matters covered by the report shall be
			 submitted in unclassified form, but may include a classified annex if the
			 Secretary of State, the Secretary of Defense, or the Administrator of the
			 United States Agency for International Development, as the case may be,
			 considers it necessary.
				(k)Transparency
				(1)ReportNot later than 60 days after submission to
			 the appropriate congressional committees of a report under subsection (i), the
			 Secretary of State, the Secretary of Defense, and the Administrator of the
			 United States Agency for International Development shall jointly make copies of
			 the report available to the public upon request, and at a reasonable
			 cost.
				(2)Comments on
			 matters covered by reportNot
			 later than 60 days after submission to the appropriate congressional committees
			 under subsection (j)(2) of comments on a report under subsection (i), the
			 Secretary of State, the Secretary of Defense, and the Administrator of the
			 United States Agency for International Development shall jointly make copies of
			 the comments available to the public and at a reasonable cost.
				(l)Waiver
				(1)AuthorityThe President may waive the requirement
			 under paragraph (1) or (2) of subsection (k) with respect to availability to
			 the public of any element in a report under subsection (i), or any comment
			 under subsection (j)(2), if the President determines that the waiver is
			 justified for national security reasons.
				(2)Notice of
			 waiverThe President shall
			 publish a notice of each waiver made under this subsection in the Federal
			 Register no later than the date on which a report required under subsection
			 (i), or any comment under subsection (j)(2), is submitted to the appropriate
			 congressional committees. The report and comments shall specify whether waivers
			 under this subsection were made and with respect to which elements in the
			 report or which comments, as appropriate.
				(m)Center on
			 Contingency Contracting
				(1)EstablishmentThe Special Inspector General shall
			 establish in the Office of the Special Inspector General for Overseas
			 Contingency Operations the Center on Contingency Contracting (in
			 this subsection referred to as the Center) to carry out the
			 following activities:
					(A)Creating and maintaining a resource center
			 and archive consisting of the findings of the Commission on Wartime
			 Contracting, reports issued by the Special Inspector General for Iraq
			 Reconstruction or the Special Inspector General for Afghanistan Reconstruction,
			 reports issued by other Inspectors General on matters relating to contingency
			 contracting for activities relating to the wars in Iraq and Afghanistan, and
			 reports of committees of Congress on contingency contracting for activities
			 relating to the wars in Iraq and Afghanistan.
					(B)Holding symposia and other events for the
			 discussion of issues on contingency contracting for activities relating to the
			 wars in Iraq and Afghanistan.
					(C)Serving as a
			 center to support continuing scholarship on the oversight of wartime
			 contracting.
					(2)AdministrationThe Special Inspector General shall provide
			 for the administration of the Center in such manner as the Special Inspector
			 General considers appropriate, including the appointment of staff and the
			 allocation of resources of the Office of the Special Inspector General for
			 Overseas Contingency Operations to support the Center’s activities.
				(n)Termination of
			 other Offices of Special Inspectors General
				(1)In
			 general
					(A)Termination of
			 the Office of the Special Inspector General for Iraq
			 ReconstructionNotwithstanding any other law, not later
			 than September 30, 2012, the Office of the Special Inspector General for Iraq
			 Reconstruction shall terminate, and the assets and obligations of such Office
			 shall be transferred to the Office of the Special Inspector General for
			 Overseas Contingency Operations or otherwise disposed of.
					(B)Termination of
			 the Office of the Special Inspector General for Afghanistan
			 ReconstructionNotwithstanding any other law, not later
			 than February 28, 2013, the Office of the Special Inspector General for
			 Afghanistan Reconstruction shall terminate, and the assets and obligations of
			 such Office shall be transferred to the Office of the Special Inspector General
			 for Overseas Contingency Operations or otherwise disposed of.
					(C)Authority and
			 responsibility for transfer or disposalThe Secretary of Defense,
			 in consultation with the Secretary of State and the Administrator of the United
			 States Agency for International Development Authority, shall have the authority
			 and responsibility for transfer or disposal under subparagraphs (A) and
			 (B).
					(2)Savings
			 provisions
					(A)Continuing
			 effect of legal documentsAll
			 orders, determinations, rules, regulations permits, agreements, grants,
			 contracts, certificates, licenses, registration, privileges, and other
			 administrative actions—
						(i)which have been issued, made, granted, or
			 allowed to become effective by the President, any Federal agency or official
			 thereof, or by a court of competent jurisdiction, in the performance of
			 functions which are transferred under this section, and
						(ii)which are in effect on the relevant
			 transfer date, or were final before the relevant transfer date and are to
			 become effective on or after the relevant transfer date, shall continue in
			 effect according to their terms until modified, terminated, superseded, set
			 arise, or revoked in accordance with law by the President, the Inspector
			 General or other authorized official, a court of competent jurisdiction, or by
			 operation of law.
						(B)Performance not
			 affectedThe provisions of
			 this section shall not affect the performance of any pending audit,
			 investigation, inspection, or report by the Office of the Special Inspector
			 General for Iraq Reconstruction or the Office of the Special Inspector General
			 for Afghanistan Reconstruction on the relevant transfer date, with respect to
			 functions transferred by this section. Nothing in this paragraph shall be
			 deemed to prohibit the discontinuance or modification of any performance under
			 the same terms and conditions and to the same extent that such performance
			 could have been discontinued or modified if this section had not been
			 enacted.
					(C)Suits not
			 affectedThe provisions of
			 this section shall not affect suits commenced before the relevant transfer
			 date, and in all such suits, proceedings shall be had, appeals taken, and
			 judgments rendered in the same manner and with the same effect as if this
			 section had not been enacted.
					(D)Nonabatement of
			 actionsA suit, action, or
			 other proceeding commenced by or against the Office of the Special Inspector
			 General for Iraq Reconstruction or the Office of the Special Inspector General
			 for Afghanistan Reconstruction, or by or against any individual as an officer
			 of the Office of the Special Inspector General for Iraq Reconstruction or the
			 Office of the Special Inspector General for Afghanistan Reconstruction, shall
			 not abate by reason of the enactment of this section.
					(3)Disposal of
			 property
					(A)Strict
			 complianceThe Secretary of
			 Defense shall carry out the disposal of any real property pursuant to this
			 subsection in compliance with applicable law, including section 572 of title
			 40, United States Code.
					(B)Deposit of
			 proceedsThe Secretary of
			 Defense shall deposit the proceeds of any disposal of real property pursuant to
			 this subsection into the miscellaneous receipts of the Treasury in accordance
			 with section 3302(b) of title 31, United States Code.
					(o)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the following:
					(A)The Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Relations, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
					(B)The Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, and the
			 Committee on Oversight and Government Reform of the House of
			 Representatives.
					(2)Contingency
			 contractingThe term contingency contracting means
			 all stages of the process of the Federal Government of acquiring property or
			 services during a contingency operation.
				(3)Contingency
			 operationThe term contingency operation has the
			 meaning given that term in section 101 of title 10, United States Code.
				(4)Overseas
			 contingency operationThe term overseas contingency
			 operation means a contingency operation that is outside of the United
			 States.
				(5)Relevant
			 transfer dateThe term relevant transfer date
			 means—
					(A)September 30, 2012, with regard to the
			 Office of the Special Inspector General for Iraq Reconstruction; and
					(B)February 28, 2013, with regard to the
			 Office of the Special Inspector General for Afghanistan Reconstruction.
					(6)Special
			 Inspector GeneralThe term
			 Special Inspector General means the Special Inspector General for
			 Overseas Contingency Operations appointed under subsection (c).
				(p)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $21,000,000 for fiscal year 2012, and such sums as may be
			 necessary for each fiscal year thereafter.
			
